Name: 2010/248/: Council Decision of 26Ã April 2010 adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service;  personnel management and staff remuneration;  labour market
 Date Published: 2010-05-01

 1.5.2010 EN Official Journal of the European Union L 110/31 COUNCIL DECISION of 26 April 2010 adjusting the allowances provided for in Decision 2003/479/EC and Decision 2007/829/EC concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2010/248/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 41(1) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240(2) thereof, Whereas: (1) Article 15(7) of Council Decision 2003/479/EC (1) and Article 15(6) of Council Decision 2007/829/EC (2) provide that the daily and monthly allowances are to be adjusted each year without retroactive effect on the basis of the adaptation of the basic salaries of European Union officials in Brussels and Luxembourg. (2) On 23 December 2009, the Council adopted Regulation (EU, Euratom) No 1296/2009 adjusting with effect from 1 July 2009 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (3), which applies an adjustment of 1,85 %, HAS ADOPTED THIS DECISION: Article 1 1. In Article 15(1) of Decision 2003/479/EC and Article 15(1) of Decision 2007/829/EC, the amounts EUR 30,75 and EUR 122,97 shall be replaced by EUR 31,32 and EUR 125,25 respectively. 2. In Article 15(2) of Decision 2003/479/EC and in Article 15(2) of Decision 2007/829/EC the table shall be replaced by the following: Distance between place of origin and place of secondment (in km) Amount in EUR 0-150 0,00 > 150 80,50 > 300 143,12 > 500 232,59 > 800 375,71 > 1 300 590,40 > 2 000 706,72 3. In Article 15(4) of Decision 2003/479/EC the amount EUR 30,75 shall be replaced by EUR 31,32. Article 2 This Decision shall enter into force on the first day of the month following its adoption. Done at Luxembourg, 26 April 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 160, 28.6.2003, p. 72. (2) OJ L 327, 13.12.2007, p. 10. (3) OJ L 348, 29.12.2009, p. 10.